           Case 7:17-cv-02573-KHV Document 114 Filed 07/22/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

ANN COLE-HATCHARD et al.,                 )
                                          )
                        Plaintiffs,       )
                                          )                           CIVIL ACTION
v.                                        )
                                          )                           No. 17-2573-KHV
KATHLEEN TOWER-BERNSTEIN et al.,          )
                                          )
                        Defendants.       )
__________________________________________)

                 MEMORANDUM AND ORDER GRANTING NEW TRIAL

       On June 22, 2017, employees of the Rockland County Probation Department and their

labor union, Civil Service Association, Inc., Local 1000 AFSCME, AFL-CIO, Rockland County

Local 844, County of Rockland Unit 8350 (“CSEA”), filed an amended complaint against

Rockland County and Kathleen Tower-Bernstein, the County’s Director of Probation. First

Amended Complaint (Doc. #15). Plaintiffs alleged that in violation of 42 U.S.C. § 1983, Tower-

Bernstein retaliated against them for exercising their First Amendment rights.              Id.   On

February 24, 2020, a jury returned a verdict in defendants’ favor, finding that Tower-Bernstein

had not taken adverse action against plaintiffs. Verdict Form (Doc. #93). On May 22, 2020, the

Court vacated the jury verdict, entered judgment as a matter of law for plaintiffs as to liability and

ordered the parties to show cause in writing why the Court should not order a new trial solely on

the issue of damages.1 Memorandum And Order And Order To Show Cause (Doc. #109). This

matter is before the Court on the parties’ responses to the Court’s show cause order. Plaintiffs’

Memorandum Of Law In Response To The Court’s Order To Show Cause (Doc. #110) filed




       1
           The Court incorporates the factual and procedural background from its
Memorandum And Order And Order To Show Cause (Doc. #109).
         Case 7:17-cv-02573-KHV Document 114 Filed 07/22/20 Page 2 of 4




June 5, 2020; Defendants’ Memorandum Of Law In Response To The Court’s Show Cause Order

(Doc. #111) filed June 19, 2020. For reasons stated below, the Court orders a new trial on

damages.

                                         Legal Standard

       Pursuant to Rule 50(b), Fed. R. Civ. P., after a trial, parties may file a renewed motion for

judgment as a matter of law. If the Court grants plaintiffs judgment as a matter of law on liability,

it can order a new trial that is limited to the issue of damages. Fed. R. Civ. P. 50(b); see Diamond

D Enterprises USA, Inc. v. Steinsvaag, 979 F.2d 14, 17 (2d Cir. 1992) (most common example of

partial new trial is one limited to damages when liability has been properly determined); Rucks v.

City of New York, 96 F. Supp. 3d 138, 154 (S.D.N.Y. 2015) (granting judgment as a matter of law

and ordering new trial limited to damages).

                                              Analysis

       On March 23, 2020, pursuant to Rule 50(b), Fed. R. Civ. P., plaintiffs sought judgment as

a matter of law as to liability and a new trial on the issue of damages. Notice Of Motion For

Judgment As A Matter Of Law (Doc. #98) at 2. On May 22, 2020, the Court vacated the jury

verdict and entered judgment as a matter of law for plaintiffs on the issue of liability.

Memorandum And Order And Order To Show Cause (Doc. #109). Accordingly, plaintiffs assert

that the Court should order a trial on damages. See Plaintiffs’ Memorandum Of Law In Response

To The Court’s Order To Show Cause (Doc. #110). Defendants agree that if the Court orders a

new trial, it should be solely on the issue of damages. See Defendants’ Memorandum Of Law In

Response To The Court’s Show Cause Order (Doc. #111). Defendants argue, however, that a

trial is “not warranted and would be a waste of resources because the record lacks competent proof

of compensable damages.” Id. at 4. In particular, they assert that the preceding trial “consisted

                                                -2-
         Case 7:17-cv-02573-KHV Document 114 Filed 07/22/20 Page 3 of 4




of nothing more than subjective testimony that Plaintiffs were upset, unhappy and concerned for

their continued employment.” Id. at 5. Apparently to show that the record lacked evidence of

damages, defendants also tout the jury’s determination that plaintiffs did not suffer adverse

employment action, which is an issue of liability. Id. at 6.

       Defendants essentially ask the Court to grant them judgment as a matter of law on damages.

Pursuant to Rule 50, Fed. R. Civ. P., they cannot do so. Rule 50 “sets forth the procedural

requirements for challenging the sufficiency of the evidence in a civil jury trial and establishes two

stages for such challenges—prior to submission of the case to the jury, and after the verdict and

entry of judgment.” Unitherm Food Sys., Inc. v. Swift-Eckrich, Inc., 546 U.S. 394, 399 (2006).

Under Rule 50, parties cannot seek judgment as a matter of law after the verdict unless they did so

prior to jury submission. See Health All. Network, Inc. v. Cont’l Cas. Co., 245 F.R.D. 121, 124

(S.D.N.Y. 2007), aff’d, 294 F. App’x 680 (2d Cir. 2008). In other words, a motion under

Rule 50(a) is a procedural prerequisite for a post-trial motion under Rule 50(b), which must be

limited to those grounds that the parties specifically raised in the Rule 50(a) motion. McCardle

v. Haddad, 131 F.3d 43, 51 (2d Cir. 1997).

       Here, at trial, defendants made an oral motion under Rule 50 for judgment as a matter of

law on plaintiffs’ claims for punitive damages. Trial Transcript (Doc. #112-5) filed June 19, 2020

at 25, 52.    Defendants did not make any motion with respect to compensatory damages.

Accordingly, Rule 50 bars defendants from now seeking judgment as a matter of law on this issue.

See Conte v. Emmons, 895 F.3d 168, 175 (2d Cir. 2018) (to prevent parties from luring opponent

into failing to present evidence that would cure asserted defect, procedural bar under Rule 50

“should not be overlooked as a mere technicality”). Moreover, even if defendants had properly

sought judgment as a matter of law under Rule 50(a) with respect to compensatory damages, their

                                                 -3-
        Case 7:17-cv-02573-KHV Document 114 Filed 07/22/20 Page 4 of 4




present challenge would be untimely. See Fed. R. Civ. P. 50(b) (movant must file renewed

motion within 28 days of judgment entry).

       The Court orders a new trial solely on the issue of damages. Due to the coronavirus

pandemic, the precise date of trial cannot be determined at this time.

       IT IS SO ORDERED.

       Dated this 22nd day of July, 2020 at Kansas City, Kansas.

                                                    s/ Kathryn H. Vratil
                                                    KATHRYN H. VRATIL
                                                    United States District Judge




                                              -4-
